appeal from a justice court decision, the district court's orders were
                ostensibly rendered final and are not appealable to this court. For the
                same reasons, to the extent that appellant seeks to appeal from any other
                order or determination arising from the district court's appellate review of
                the justice court matter, this court likewise lacks jurisdiction to consider
                any such appeals. Accordingly, as we lack jurisdiction over this appeal, we
                            ORDER this appeal DISMISSED.'




                                                                 a
                                                                     .

                                                                                         '   J.




                cc: Hon. Patrick Flanagan, District Judge
                     Zachary B. Coughlin
                     Richard G. Hill, Chartered
                     Washoe District Court Clerk



                       'Respondent's April 26, 2013, motion seeking to dismiss this appeal
                for lack of jurisdiction on other grounds and his April 26, 2013, motion to
                strike are denied as moot. To the extent that respondent seeks attorney
                fees based on the motion to dismiss this appeal, that request is denied.
                We further deny as moot any other requests for relief pending in this
                matter.

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A

                                     r